Citation Nr: 9911726	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 7, 
1997, for the award of a 10 percent rating for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of June 1997 from the Jackson, 
Mississippi, Regional Office (RO), in which, in part, the 
disability rating for a right shoulder disability was 
increased from zero percent to 10 percent, effective as of 
January 6, 1997.  


FINDING OF FACT

An application for an increased rating for a right shoulder 
disability was received on June 6, 1996, and symptoms 
warranting the assignment of a 10 percent rating for that 
disorder are shown within one year prior thereto, on May 30, 
1996.


CONCLUSION OF LAW

An effective date of May 30, 1996 for the award of a 10 
percent rating for a right shoulder condition is warranted.  
38 U.S.C. § 5110(b)(2) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.157(b)(1), 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998), that is, that this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), with regard to this claim 
has been satisfied.

As previously noted, the veteran contends that he is entitled 
to an effective date earlier than January 6, 1997, for the 
award of a 10 percent rating for a right shoulder disability.  
After a review of the record, the Board finds that his 
contentions as they pertain to this claim are in fact 
supported by the evidence, and that an effective date of May 
30, 1996, for the award of that disability rating is 
appropriate.

The basic facts are as follows:  The New Orleans, Louisiana, 
RO awarded service connection for a status post dislocation, 
right shoulder condition in a rating action dated February 
1985, and assigned a noncompensable evaluation.  The record 
reflects that the veteran's claims folder was subsequently 
transferred to the Jackson, Mississippi, RO on January 15, 
1997, after a request from the veteran's representative was 
received by the Jackson RO on January 6, 1997.  The record 
also reflects, in a statement dated and signed January 16, 
1997 (but without a VA date stamp), a request by the veteran 
as to the status of his claim for an increased rating for his 
shoulder condition.  He then submitted a copy of the claim 
form he avers he filed with the VA Veterans Center in 
Natchez, Mississippi.  He signed and dated that form on June 
5, 1996.  In that statement, the veteran avers that he was 
currently undergoing treatment for his shoulder condition, 
and requested an increased evaluation.  

Thereafter, medical evidence, to include VA outpatient 
treatment records dated beginning in May 1996, were 
associated with his claims folder.  

The Jackson RO, by means of a rating decision dated in June 
1997, assigned a 10 percent rating for the veteran's right 
shoulder disability, effective as of January 6, 1997, the day 
the veteran's claim file was received from the New Orleans, 
Louisiana, RO.  However, the veteran averred that he 
originally submitted his claim on June 5, 1996, to a vet 
center in Natchez, Mississippi, which in turn, "they" 
submitted to the New Orleans RO.  The RO found, in a rating 
action dated July 1997, that because there was not a VA date 
stamp on the veteran's copy of the claim, or any other 
evidence from the New Orleans RO showing that a claim had in 
fact been received, that the earliest effective date was 
January 6, 1997, the date of receipt of the veteran's claim 
folder, which was accepted as an informal claim, pending the 
veteran's submission of a formal claim dated January 16, 
1997.  

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(a)(2) (1998); see also 
38 U.S.C. § 5110(b)(2) (West 1991 & Supp. 1998).  

In the instant case, the Board finds that it appears that the 
veteran's application was received on June 5, 1996.  The 
Board notes that the veteran's original application was 
apparently lost and that a date stamp is not readily apparent 
on the back of the veteran's copy of the original document.  
However, the Board also notes that, although faint, there 
appears to be a date stamp of June 5, 1996 on the front of 
the veteran's copy of his claim.  It appears that this stamp 
would be on the back of the original claim, and when the 
veteran's copy was made, this stamp was copied through to the 
front, as it appears backwards.  Thus, the Board has no 
reason to find the veteran's contentions incredible, and 
determines that the date of application to be June 5, 1996.

However, the regulation provides for an effective date prior 
to the date that the claim for increased compensation was 
received, if evidence dated within one year prior to the date 
of receipt shows that a higher rating is warranted; in such 
instances, the date of such evidence, and not the date of 
receipt, is the appropriate effective date.  See also 
38 C.F.R. § 3.157(b)(1) (1998), in which it is stipulated 
that "[t]he date of outpatient or hospital examination or 
date of admission to a VA...hospital will be accepted as the 
date of receipt of a claim."  Records compiled pursuant to 
outpatient treatment accorded the veteran between May 1996 
and January 1997 were received by the RO on January 31, 1997; 
it is accordingly incumbent on the Board to determine whether 
any records dated within one year from date of receipt of the 
claim for an increased rating  in June 1996 demonstrate that 
a rating greater than 10 percent for a right shoulder 
disability was warranted.

Subsequent to February 1985, the earliest clinical evidence 
is a VA outpatient treatment record dated on May 30, 1996.  
This record shows that the veteran had decreased range of 
motion in his shoulder with pain, that he was advised to take 
800 milligrams of ibuprofen, instructed to keep his arm in a 
sling for the flare-ups, and  was referred to the orthopedic 
clinic. 

Under the rating criteria set forth in Diagnostic Code 5203 
of the Schedule, a 10 percent rating is appropriate when 
there is malunion of the clavicle or scapula, or where a 
contiguous joint has impairment of function.  In addition, 
arm limitation of motion is evaluated by Diagnostic Code 5201 
as 20 percent disabling at shoulder level, 30 percent 
disabling at midway between side and shoulder level, and 40 
percent disabling where limitation of motion is limited to 25 
degrees from the side.  
The VA outpatient treatment records discussed above do not 
indicate whether such findings were identified; however, they 
do indicate that the veteran's service-connected shoulder 
disability was symptomatic, requiring medication, restriction 
of his arm to a sling during flare-ups, and orthopedic 
exercises.  It is therefore the opinion of the Board that the 
evidence is in favor of an effective date of May 30, 1996, 
for the assignment of a 10 percent rating for a right 
shoulder disability.  38 U.S.C. § 5110(b)(2) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2) (1998).  


ORDER

An effective date of May 30, 1996, for the award of a 10 
percent rating for a right shoulder disability is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

